Case 2:20-cv-11959-LVP-EAS ECF No. 8 filed 07/22/20         PageID.52   Page 1 of 13




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DISTRICT

CARMEN EVANS,

      Plaintiff,                                        CASE NO. 20-cv-11959
                                                        HON. LINDA V. PARKER
v.

ZACHARY ROSSO, ANDREW NGO,
in their individual and official capacities,
TRIPLE CANOPY, INC., jointly and severally,

      Defendants.

 DAVID A. ROBINSON (P38754)                 MATTHEW I. HENZI (P57334)
 BRANDON MCNEAL (P81300)                    ASHERKELLY, PLLC
 ROBINSON & ASSOCIATES, P.C.                Attorney for Defendants
 Attorneys for Plaintiff                    25800 Northwestern Highway, Suite
 28145 Greenfield Rd., Suite 100            1100
 Southfield, MI 48076                       Southfield, MI 48075
 (248) 423-7234                             (248) 746-2762
 davidrobinsonlaw@gmail.com                 mhenzi@asherkellylaw.com
 mcnealbr@gmail.com

 THOMAS E. KUHN (P37924)
 Co-Counsel for Plaintiff
 645 Griswold Street, Suite 1900
 Detroit, MI 48226
 313.963.5222
 tekuhn@aol.com

                   DEFENDANTS’ ANSWER TO COMPLAINT

      NOW COME Defendants, by and through their attorneys, AsherKelly, PLLC,

in answer to Plaintiff’s Complaint, state as follows:
Case 2:20-cv-11959-LVP-EAS ECF No. 8 filed 07/22/20           PageID.53   Page 2 of 13




                    PARTIES, JURISDICTION, AND VENUE

      1.     Defendants neither admit nor deny the allegations in Paragraph 1 of

Plaintiff’s Complaint and leave her to her proofs.

      2.     Admitted.

      3.     Defendants neither admit nor deny the allegations in Paragraph 3 of

Plaintiff’s Complaint and leave her to her proofs.

      4.     Admitted.

      5.     Defendants neither admit nor deny the allegations in Paragraph 5 of

Plaintiff’s Complaint and leave her to her proofs. In further answer, jurisdiction is

appropriate in Federal Court under applicable law since Plaintiff’s claims allege a

federal question.

      6.     Denied for the reason it is not true. Venue is appropriate in the United

States District Court for the Eastern District of Michigan.

      7.     Denied for the reason it is not true.

                              FACTUAL ALLEGATIONS

      8.     Defendants neither admit nor deny the allegations in Paragraph 8 of

Plaintiff’s Complaint and leave her to her proofs.

      9.     Denied for the reason it is not true.

      10.    Denied for the reason it is not true.


                                           2
Case 2:20-cv-11959-LVP-EAS ECF No. 8 filed 07/22/20       PageID.54    Page 3 of 13




      11.    Denied for the reason it is not true.

      12.    Denied for the reason it is not true.

      13.    Denied for the reason it is not true.

      14.    Denied that Plaintiff complied with Defendant Rosso’s request to leave.

Admitted that Plaintiff subsequently contacted a representative of Triple Canopy via

telephone.

      15.    Defendants neither admit nor deny the allegations in Paragraph 15 of

Plaintiff’s Complaint and leave her to her proofs.

      16.    Denied for the reason it is not true.

      17.    Denied for the reason it is not true.

      18.    Denied for the reason it is not true.

      19.    Denied for the reason it is not true.

      20.    Denied for the reason it is not true.

      21.    Denied for the reason it is not true.

      22.    Denied for the reason it is not true.

      23.    Denied for the reason it is not true.

      24.    Denied for the reason it is not true.

      25.    Denied for the reason it is not true.

      26.    Denied for the reason it is not true.

      27.    Denied for the reason it is not true.


                                           3
Case 2:20-cv-11959-LVP-EAS ECF No. 8 filed 07/22/20         PageID.55   Page 4 of 13




      28. (a-d) Denied for the reason it is not true.

      29. (a-f) Denied for the reason it is not true.

      30. (a-f) Denied for the reason it is not true.

                             COUNT I
 42 U.S.C. 1983 & 1985 AGAINST INDIVIDUAL POLICE DEFENDANTS

      31.    Defendants hereby re-allege and incorporate herein by reference all the

prior paragraphs, as though the same were fully set forth herein word for word.

      32.    Defendants neither admit nor deny the allegations in Paragraph 32 of

Plaintiff’s Complaint and leave her to her proofs.

      33. (a-c) Denied for the reason it is not true.

      34.    Denied for the reason it is not true.

      WHEREFORE, Defendants respectfully request that this Honorable Court

enter a judgment for no cause of action in favor of Defendants and against Plaintiff;

further, that this Honorable Court order Plaintiff to pay Defendants’ reasonable

attorneys’ fees and costs incurred in the defense of this matter.

                        COUNT II
  MUNICIPAL LIABILITY AGAINST DEFENDANT TRIPLE CANOPY,
                           INC.
                     UNDER 42 USC 1983

      35.    Defendants hereby re-allege and incorporate herein by reference all the

prior paragraphs, as though the same were fully set forth herein word for word.

      36. (a-f) Denied for the reason it is not true.


                                            4
Case 2:20-cv-11959-LVP-EAS ECF No. 8 filed 07/22/20         PageID.56   Page 5 of 13




      37.    Denied for the reason it is not true.

      38.    Denied for the reason it is not true.

      WHEREFORE, Defendants respectfully request that this Honorable Court

enter a judgment for no cause of action in favor of Defendants and against Plaintiff;

further, that this Honorable Court order Plaintiff to pay Defendants’ reasonable

attorneys’ fees and costs incurred in the defense of this matter.

                                COUNT III
                       LIABILITY UNDER STATE LAW

      39.    Defendants hereby re-allege and incorporate herein by reference all the

prior paragraphs, as though the same were fully set forth herein word for word.

      40.    Denied for the reason it is not true.

      41.    Denied for the reason it is not true.

      42.    Denied for the reason it is not true.

      43. (a-d) Denied for the reason it is not true.

      44.    Denied for the reason it is not true.

      45.    Denied for the reason it is not true.

      46. (a-b) Denied for the reason it is not true.

      47.    Denied for the reason it is not true.

      48.    Denied for the reason it is not true.

      WHEREFORE, Defendants respectfully request that this Honorable Court

enter a judgment for no cause of action in favor of Defendants and against Plaintiff;
                                           5
Case 2:20-cv-11959-LVP-EAS ECF No. 8 filed 07/22/20          PageID.57     Page 6 of 13




further, that this Honorable Court order Plaintiff to pay Defendants’ reasonable

attorneys’ fees and costs incurred in the defense of this matter.

                             COUNT IV
                 GROSS NEGLIGENCE UNDER STATE LAW

      49.    Defendants hereby re-allege and incorporate herein by reference all the

prior paragraphs, as though the same were fully set forth herein word for word. In

further answer, 49 (a-e) denied for the reason it is not true.

      50.    Denied for the reason it is not true.

      51.    Denied for the reason it is not true.

      52.    Denied for the reason it is not true.

      53.    Admitted that MCL 691.1407 limits immunity for gross negligence of
             a police officer employed by a governmental agency. The statute speaks
             for itself. Denied that this statute is applicable to this matter or that it
             should be invoked in this matter.

      54.    Denied for the reason it is not true.

      WHEREFORE, Defendants respectfully request that this Honorable Court

enter a judgment for no cause of action in favor of Defendants and against Plaintiff;

further, that this Honorable Court order Plaintiff to pay Defendants’ reasonable

attorneys’ fees and costs incurred in the defense of this matter.




                                           6
Case 2:20-cv-11959-LVP-EAS ECF No. 8 filed 07/22/20         PageID.58   Page 7 of 13




                          COUNT V
        FALSE ARREST AND FALSE IMPRISONMENT AGAINST
                    INDIVIDUAL OFFICERS

      55.    Defendants hereby re-allege and incorporate herein by reference all the

prior paragraphs, as though the same were fully set forth herein word for word.

      56.    Denied for the reason it is not true.

      57.    Denied for the reason it is not true.

      58.    Denied for the reason it is not true.

      59.    Defendants neither admit nor deny the allegations in Paragraph 59 of

Plaintiff’s Complaint and leave her to her proofs.

      60.    Denied for the reason it is not true.

      61.    Denied for the reason it is not true.

      62.    Denied for the reason it is not true.

      63.    Denied for the reason it is not true.

      WHEREFORE, Defendants respectfully request that this Honorable Court

enter a judgment for no cause of action in favor of Defendants and against Plaintiff;

further, that this Honorable Court order Plaintiff to pay Defendants’ reasonable

attorneys’ fees and costs incurred in the defense of this matter.




                                           7
Case 2:20-cv-11959-LVP-EAS ECF No. 8 filed 07/22/20         PageID.59    Page 8 of 13




      COUNT VI (INCORRECTLY NUMBERED AS COUNT IV)
  INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS AGAINST
                   INDIVIDUAL OFFICERS

      64.    Defendants hereby re-allege and incorporate herein by reference all the

prior paragraphs, as though the same were fully set forth herein word for word.

      65. (a-d) Denied for the reason it is not true.

      66. (a-d) Denied for the reason it is not true.

      67.    Denied for the reason it is not true.

      WHEREFORE, Defendants respectfully request that this Honorable Court

enter a judgment for no cause of action in favor of Defendants and against Plaintiff;

further, that this Honorable Court order Plaintiff to pay Defendants’ reasonable

attorneys’ fees and costs incurred in the defense of this matter.

               RELIANCE ON PLAINTIFF’S JURY DEMAND

      Defendants rely on the jury demand filed by Plaintiff.

                                               Respectfully submitted,

                                               AsherKelly


                                        By: /s/ Matthew I. Henzi
                                            MATTHEW I. HENZI (P57334)
                                            Attorney for Defendants
                                               25800 Northwestern Highway, Ste. 1100
                                               Southfield, MI 48075
                                               (248) 746-2710
Dated: July 22, 2020



                                           8
Case 2:20-cv-11959-LVP-EAS ECF No. 8 filed 07/22/20         PageID.60    Page 9 of 13




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DISTRICT

CARMEN EVANS,

      Plaintiff,                                       CASE NO. 20-cv-11959
                                                       HON. LINDA V. PARKER
v.

ZACHARY ROSSO, ANDREW NGO,
in their individual and official capacities,
TRIPLE CANOPY, INC., jointly and severally,

      Defendants.

 DAVID A. ROBINSON (P38754)                   MATTHEW I. HENZI (P57334)
 BRANDON MCNEAL (P81300)                      ASHERKELLY, PLLC
 ROBINSON & ASSOCIATES, P.C.                  Attorney for Defendants
 Attorneys for Plaintiff                      25800 Northwestern Highway, Suite
 28145 Greenfield Rd., Suite 100              1100
 Southfield, MI 48076                         Southfield, MI 48075
 (248) 423-7234                               (248) 746-2762
 davidrobinsonlaw@gmail.com                   mhenzi@asherkellylaw.com
 mcnealbr@gmail.com

 THOMAS E. KUHN (P37924)
 Co-Counsel for Plaintiff
 645 Griswold Street, Suite 1900
 Detroit, MI 48226
 313.963.5222
 tekuhn@aol.com

                          AFFIRMATIVE DEFENSES

      NOW COME Defendants, by and through their attorneys AsherKelly, PLLC

and for their Affirmative Defenses state as follows:

      1.     Plaintiff has failed to state a claim upon which relief can be granted.
                                          9
Case 2:20-cv-11959-LVP-EAS ECF No. 8 filed 07/22/20           PageID.61   Page 10 of 13




      2.      This Court lacks jurisdiction of the subject matter of Plaintiff’s

Complaint.

      3.      Any injuries or damages suffered by Plaintiff were, in whole or in part,

the proximate result of her own actions, failure to act, or statements.

      4.      That at all relevant times hereto, Defendants complied with all duties

applicable under State and Federal law and Defendants deny that they engaged in

conduct which caused damage to Plaintiff.

      5.      There is no genuine dispute as to any material fact and, therefore,

Defendants are entitled to judgment as a matter of law.

      6.      Plaintiff has failed to mitigate her damages.

      7.      At an appropriate time, Defendants will file a motion for summary

judgment.

      8.      That Plaintiff is estopped from asserting the claims against these

Defendants.

      9.      That there was an intervening, superseding cause of the alleged damage

as a result of Plaintiff’s negligence and the negligence of others.

      10.     That any injuries and/or damages incurred by the Plaintiff were due to

the negligence and/or breach of duty and/or acts or omissions of parties other than

these Defendants.


                                          10
Case 2:20-cv-11959-LVP-EAS ECF No. 8 filed 07/22/20             PageID.62    Page 11 of 13




      11.    Plaintiff’s interaction with the individual Defendants was investigated

by a disinterested law enforcement agency, the Federal Protective Service (“FPS”).

Inspectors of the FPS issued a citation based on their individual assessment of the

situation and after interviewing Plaintiff.

      12.    Defendants reserve the right to amend or supplement their Affirmative

Defenses as they become known during discovery.

                                                   Respectfully submitted,

                                                   AsherKelly


                                         By: /s/ Matthew I. Henzi
                                             MATTHEW I. HENZI (P57334)
                                             Attorney for Defendants
                                                   25800 Northwestern Highway, Ste. 1100
                                                   Southfield, MI 48075
                                                   (248) 746-2710
Dated: July 22, 2020




                                              11
Case 2:20-cv-11959-LVP-EAS ECF No. 8 filed 07/22/20   PageID.63   Page 12 of 13




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DISTRICT

CARMEN EVANS,

      Plaintiff,                               CASE NO. 20-cv-11959
                                               HON. LINDA V. PARKER
v.

ZACHARY ROSSO, ANDREW NGO,
in their individual and official capacities,
TRIPLE CANOPY, INC., jointly and severally,

      Defendants.

 DAVID A. ROBINSON (P38754)            MATTHEW I. HENZI (P57334)
 BRANDON MCNEAL (P81300)               ASHERKELLY, PLLC
 ROBINSON & ASSOCIATES, P.C.           Attorney for Defendants
 Attorneys for Plaintiff               25800 Northwestern Highway, Suite
 28145 Greenfield Rd., Suite 100       1100
 Southfield, MI 48076                  Southfield, MI 48075
 (248) 423-7234                        (248) 746-2762
 davidrobinsonlaw@gmail.com            mhenzi@asherkellylaw.com
 mcnealbr@gmail.com

 THOMAS E. KUHN (P37924)
 Co-Counsel for Plaintiff
 645 Griswold Street, Suite 1900
 Detroit, MI 48226
 313.963.5222
 tekuhn@aol.com


                            PROOF OF SERVICE




                                     12
Case 2:20-cv-11959-LVP-EAS ECF No. 8 filed 07/22/20           PageID.64    Page 13 of 13




           Cheryl Krause says that on the 22nd day of July, 2020, she served a copy of

Defendants’ Answer to Plaintiff’s Complaint, Affirmative Defenses and this Proof

of Service on counsel of record via the Court’s electronic filing system to:

DAVID A. ROBINSON
davidrobinsonlaw@gmail.com

BRANDON MCNEAL
mcnealbr@gmail.com

THOMAS E. KUHN
tekuhn@aol.com

           I hereby declare that the statement above is true to the best of my knowledge,

information and belief.


                                                  /s/ Cheryl Krause
                                                  Cheryl Krause
W2417043




                                             13
